Allow me to convey to you, Mr. President, the warm
congratulations of Her Excellency, Mireya Moscoso,
President of the Republic of Panama, together with
those of her Government and the people of my country,
on your election to serve as President of the General
Assembly at its fifty-fifth session. Your designation to
guide the debates in this forum is highly gratifying to
the Panamanian delegation, not only because of your
own brilliant political record and your well-known
devotion to the well-being of the Finnish people, but
also because of the noble way in which you here
represent the lofty ideals of sovereignty and universal
cooperation in pursuit of world peace, sustainable
human development, human rights, democracy and
justice — traditional mainstays of Finland's foreign
policy and of the activities of the United Nations.
Panama shares with so many other States Members of
the Organization your concern to put these ideals into
practice, and that is what I shall be addressing today in
my statement.
I am also glad to pay tribute to, and express my
gratitude for, the activities of the Secretary-General,
7

Mr. Kofi Annan, who has devoted particular effort in
the last year to the maintenance of international peace
and security, the reform of the Organization, and the
promotion of human rights, gender equality and the
enjoyment of the rights of the child. Panama shares
these and other concerns of the Secretary-General.
Indeed, as the other members of the Ibero-American
community are aware, upon an initiative of President
Mireya Moscoso announced at Havana in November
last year, the next Summit of Heads of State and
Government of Ibero-America, which will take place
shortly in Panama, will be dedicated to discussing the
problems facing children and young people in our
region. In the preparations for this meeting, which
Panama has undertaken with the greatest enthusiasm,
the national Government has received the support of
organizations devoted to the well-being of the world's
children and young people. These include the United
Nations Children's Fund (UNICEF) — a United
Nations agency which has selected Panama as its new
regional headquarters and to whose noteworthy
activities, in fulfilment of its mandate, I am glad to pay
tribute on this occasion — together with agencies
responsible for promoting culture, particularly the
culture of peace, including the United Nations
Educational, Scientific and Cultural Organization
(UNESCO), another United Nations agency which has
done extremely valuable work in promoting universal
understanding through education, technology and
communication.
With respect to gender equality, we are glad to be
able to state that in recent years our country has made
significant progress, particularly with respect to the
political participation of women. Indeed, since
1 September last year a woman has guided the destiny
of our nation. From January this year our Supreme
Court of Justice has been presided over by a woman.
During the review conference on women held in the
context of the special session of the General Assembly
in June 2000, the delegation of Panama signed the
Optional Protocol to the Convention on the Elimination
of All Forms of Discrimination against Women, which
makes it possible to have recourse to an international
body in case of the denial of such rights. Furthermore,
Panama has made significant improvements in access
for women to education and health. However, much
still remains to be done, particularly with respect to
equal access to economic resources. In this area, which
is closely bound up with sustainable human
development, my country hopes to make significant
advances, particularly through international
cooperation.
On this point, international cooperation, I should
like to share some brief thoughts and place them before
this distinguished body for consideration. More than 40
years ago one of my predecessors in the post of
Minister for Foreign Affairs, Dr. Miguel J. Moreno,
addressed this General Assembly on the topic of
international cooperation for development. On that
occasion Minister Moreno stated:
“Economic development, and international
cooperation for the attainment of such
development, are not only necessary if world
peace is to be achieved, but also represent
important means of cementing it and making it
durable.” (A/PV.749, para. 176)
Dr. Moreno added:
“Social tranquillity and national political stability
depend on economic development and on the
benefits which the peoples derive therefrom, as
do also a better understanding among the nations
and international harmony; all these are
indispensable for world peace.” (A/PV.749,
para. 178)
These wise words are as true today as they were
when they were uttered at the thirteenth session of the
General Assembly in 1958. It is this wisdom that has
guided the renewed emphasis that the United Nations,
in the last decade and through its United Nations
Development Programme (UNDP), has placed on the
promotion of sustainable human development. This
concept is the axis and basis of our President's
governmental plan. Our Government recognizes that
without measures to promote human development,
economic growth can make no sense and have no
meaning.
Although it may be boosted by economic growth,
human development is much more than economic
growth, for human development means enhancing the
capacities of human beings as individuals and as
members of the community by measures that provide
access to emancipating education and to better health
and transport services, measures to permit participation
in an economy and a culture that respects human
dignity, that encourage the prudent use of natural
resources, and foster and enlarge the exercise of the
8

fundamental duties and rights of the human individual.
Given this multidimensional nature and the
Panamanian Government's concern to work towards
sustainable human development and to promote human
rights, the Panamanian delegation expresses its
satisfaction at the contents of the latest UNDP human
development report, which considers the link between
human rights and human development. The report
explains that human freedom is the common purpose
and the common motivation of human rights and
human development.

In the years that have elapsed since our return to
constitutional government our country has made
significant advances. Under our Government we have
begun a process of repealing legislation that restricts
freedom of expression and we have invited the Inter-
American Commission on Human Rights, a significant
regional agency, to assist us in promoting the
enjoyment of human rights in Panama. Also recently,
through a process of cooperation involving the major
political movements in the country, we have adopted
by consensus the basic elements of a Panamanian
security policy based on the doctrine of human
security, an extremely important component of
sustainable human development. That doctrine upholds
individual and grass-roots communities as constant,
clear-cut points of reference for the responsibilities and
purposes of the State's security strategy, and is based
on taking preventive measures designed to reduce
vulnerabilities and minimize the risks threatening the
opportunities and rights of individuals and of
communities. I am particularly gratified to be able to
state that Panama is one of the few countries to have
adopted the human security doctrine as a State policy.
We hope that this will be a matter for more in-depth
discussion and analysis at the next Summit of the
Americas to be held in June 2001 in Quebec, Canada.
In the context of this and other aspects of
sustainable human development and the exercise of
human rights, Panama firmly believes in international
cooperation and has recourse to it in order to promote
the lofty objectives that are the inspiration for States
Members of the United Nations. At the recent
Millennium Summit, whose purpose was to set a clear
course for the United Nations in the twenty-first
century, Panama, among other things, called for States
Members to return to the pursuit of the original spirit
of the Charter of the United Nations. Pursuant to this
request, it is our hope that the members of the Security
Council will assume the obligation of representing the
general interests of the international community instead
of acting according to their individual strategic military
or political interests. The general interest of the
Members of the Organization indicates that the time
has come to engage in debate and reach some
conclusion as to the way in which we can expand the
number of permanent and non-permanent members of
the Security Council while restricting and regulating
the use of the veto. We have expressed our agreement
with the need to reform the Charter of the United
Nations in order to achieve this objective and others,
provided such reform is based on the principles of
democracy and equitable geographic participation.
Panama wishes here and now to reaffirm its
commitment to the principle of self-determination of
peoples, articulated in the Charter of the United
Nations, and to the use of mechanisms for the peaceful
settlement of conflicts. The dangerous disputes which
riddle and split our world from the China Sea to the
Magreb, and which may degenerate into domestic or
transboundary outbreaks of violence, must be
addressed with a sense of urgency by the United
Nations. This would be possible within a structured,
conflict-prevention programme that provided for
specialized support to nations to guide them and assist
them in a fair and orderly, peaceful negotiation of their
interests. Accordingly, we recommend recourse to the
moral and technical presence of the United Nations
within such processes, engaged in by small States beset
by hostile Powers, or by racial or religious
intolerances. Likewise, we recommend recourse to the
United Nations in support of negotiations on
reunification or self-determination that other people
may wish to embark upon, with the aim of preserving a
prosperous, democratic way of life or of securing for
themselves the benefits of development.
The Republic of Panama nowadays is a fully
sovereign State glad to have recovered the exercise of
sovereignty throughout its national territory, and to
have proved its resolve and ability to fulfil the
commitments stemming from its participation in this
great international community. Panama has the will and
the capacity not only to administer efficiently and
transparently its greatest asset, the Panama Canal, but
also to cope successfully with the growing demands for
9

international maritime traffic and to ensure the security
of our inter-oceanic waterway.
The Canal and the reverted lands will be the
driving force behind the development of the
Panamanian economy in coming years. Among other
large-scale projects, we are now executing the
extension of the Culebra Cut, a $1 billion investment
that, once completed in the year 2001, will permit
simultaneous passage of Panamax vessels through this
section of the Canal. Once this work is completed,
projects will be begun to expand the Canal's water
basin. Moreover, consultations and studies are under
way with a view to building the third set of locks,
which will make it possible for the inter-oceanic
waterway to be used by post-Panamax vessels and will
increase the efficiency of the Canal by 25 per cent. All
this will benefit world trade. Lastly, in the coming year
bidding will be opened for the construction of a second
bridge over the Canal in order to help unite our land,
which is currently divided by the Canal.
In the lands recovered and now devoted to
national development, former military installations of
all kinds have been expertly retooled for commercial
civilian use. Among other things, the former Albrook
air base has become a centre for domestic air and land
transport; the former School of the Americas has been
converted into a hotel of the Meliá international chain,
with its own convention centre; the Coco Solo military
base, which enjoys a unique location at the Atlantic
mouth of the Canal, today houses the international
maritime cargo ports of Manzanillo and Coco Solo,
which complement the international port of Balboa on
the Pacific, all interconnected by a trans-isthmus rail
system for container transport; and in the forts of
Davis, Corozal and Cocol', processing centres are now
being developed for exports, with the backing of
international capital.
With input from the International Financial
Corporation, studies are being undertaken to convert
the Howard air base into a multifunctional air and sea
cargo centre for the Pacific side of the Canal. The
development of the Sherman base, which is a genuine
ecological gem, seeks to link the protection of the
country's historical patrimony and environment with
economic development. Fort Clayton is now the base
of an educational and industrial complex known as the
City of Knowledge, where the regional office of the
United Nations Children's Fund (UNICEF) for the
hemisphere will be located. The City of Knowledge is
also home to regional campuses of Texas A & M and
McGill Universities and a continental-level regional
centre for human rights. All of this will contribute to
the Government's plan to make Panama a centre of
international agencies.
In order to take full advantage of international
cooperation, Panama has adopted a policy of
strengthening its links with the various major
international organizations, including those that are
part of the United Nations system. In this way we are
striving to move forward and contribute to worldwide
peacemaking by converting former military bases into
civilian and commercial areas that will enhance world
peace.
This is an appropriate occasion to place on record
that Panama categorically rejects the actions of the
Organisation for Economic Cooperation and
Development (OECD), which has unilaterally devised
taxation standards that its members are trying to
impose outside their jurisdiction, in open violation of
resolutions of the General Assembly. On this point,
Panama is grateful for the support of the majority
leader of the United States House of Representatives,
who on 7 September wrote to the United States
Secretary of the Treasury, Mr. Lawrence Summers,
strongly condemning this action. There is a need for a
careful examination of the flight of billions of dollars
in capital from developing countries to the financial
institutions of the first world which are trying to
tighten the so-called qualifications that are used to
exert pressure, with obvious objectives.
Panama is committed to the fight against the
laundering of money stemming from drug trafficking
and other unlawful activities. We believe that all
countries should work together to eliminate this
scourge. This effort should be carried out through
legitimate mechanisms of international institutions that
are representative not only of the industrialized North
but also of the emerging countries of the South, such as
the United Nations and the various regional
organizations.
In the spirit of international cooperation, to which
I previously referred, and in consideration of the most
basic concepts of justice, we are today calling for the
cooperation of the General Assembly in resolving a
dispute between Panama and the United States of
America, as a result of the bases operated by the armed
forces of that country on our territory throughout the
10

last century. In this forum, in September last year, our
President stressed her confidence that the outstanding
differences surrounding this issue that still persisted
between Panama and the United States would be
resolved satisfactorily in a reasonable period of time.
Unfortunately, despite the efforts and goodwill
displayed by the Panamanian Government these
differences have still not been settled.
In his powerful report entitled “We the peoples:
the role of the United Nations in the twenty-first
century”, and with respect to certain matters relating to
trade, the Secretary-General, Mr. Kofi Annan, proposes
that States Members follow a line of conduct consonant
with environmental and human rights standards. He
also urges States to fulfil their obligations vis-à-vis
universal values and the common standards that have
emerged from countless conferences and extensive
negotiations and that have taken the form of historic
resolutions and conventions under the auspices of the
United Nations. By extension, we believe that this
appeal to States applies not only to trading matters but
also to all the other aspects of relationships among
nations. His profound words express the vast ethical
foundation of the United Nations.
In another part of his report the Secretary-General
warns of the risk that environmental degradation,
among other factors, may heighten social and political
tensions in an unforeseeable and potentially dangerous
fashion. We are particularly gratified by this clear
vision on an issue whose various facets are already
having a serious impact not only on many developing
nations but also on the most developed.
In view of these very wise appeals and warnings,
as well as of the predominant role that the United
Nations plays in the maintenance of international peace
and defence of the principle of sovereignty, in a formal
note, to the Secretary-General I have requested him to
bring to the attention of the United Nations the failure
of the United States of America to fulfil its obligations
so that the Organization can assist in bringing about an
early resolution of the dispute arising from the refusal
of the United States to fulfil the commitments derived
from the unauthorized military use by its army of
significant portions of Panama's national territory. I
have informed the Secretary-General of the facts and
formally requested that my note be circulated as a
document of the General Assembly and that it be
brought to the attention of the Security Council.
I take this opportunity to wish the General
Assembly a fruitful year of deliberations under the
guidance of its President. I should like to express my
sincere hope that this year will be one of significant,
meaningful and tangible achievements for the
Organization in the treatment of the most important
items on its agenda, to the benefit of all mankind.











